Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 10/14/2019 and 08/11/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 10/14/2019 has been reviewed and accepted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US20190022923A1, herein Hofmann), in view of Wiggins et al. (US20180147670, herein Wiggins).

Regarding claim 1, Hofmann teaches An apparatus comprising: a fabricating system ([0102] additive manufacturing apparatus); a processor ([0102] a processor; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to ([0102] memory , and a processor configured via an additive manufacturing apparatus controller application stored in the memory to implement the above - described processes) : control the fabricating system to spread a first layer of build material as part of an object fabrication process, the build material comprising particles or a paste ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited); …second area encompassed by the first area ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured ; and the second region is a volume that is enclosed by the first region.)
Hoffman does not teach control the fabricating system to selectively solidify a first area of the first layer to a higher degree of solidification than a predefined second area wherein the predefined second area has a lower fracture toughness than the first area to propagate a crack in the object more readily than the first area




 control the fabricating system to selectively solidify a first area ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product) of the first layer to a higher degree of solidification than a predefined second area wherein the predefined second area has a lower fracture toughness than the first area to propagate a crack in the object more readily than the first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material ( most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses to prevent cracking since the second area has a lower fracture roughness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing 

Regarding claim 2, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein the instructions are further to cause the processor to ([0043] execution of the instructions by a processor causes the processor to perform a process comprising) : control the fabricating system to spread a second layer of build material ([0043] determining a strategy for additively manufacturing the object that includes employing a plurality of different sets of deposition characteristics during the additive manufacture of the object, [0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited , and the next structural layer is formed . This process iterates until the final structure is formed)... the predefined second area in the second layer being connected to the predefined second area in the first layer ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region, [0068] forms , the material for each layer of the object . In effect, the object is built up by sequentially depositing).
Wiggins further teaches control the fabricating system to selectively solidify a first area ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product) in the second layer of the build material to a higher degree of solidification than a predefined second area within the solidified second layer unsolidified, ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 3, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is , the instructions are further to cause the processor to ([0043] execution of the instructions by a processor causes the processor to perform a process comprising).
Wiggins further teaches wherein to control the fabricating system to selectively solidify the first area ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product), control the fabricating system to apply solidifying energy onto the first layer, wherein the solidifying energy is to cause the particles in the first area to melt or sinter and subsequently solidify ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), wherein at least some of the particles in the predefined second area are to melt or sinter through thermal bleed from the particles in the first area and subsequently solidify to a lower degree of solidification than the first area ([0004] When these thin layers of metal are melted to the previous layer and consolidated with other portions of a shape being built and then solidified in place , there is a large thermal gradient , pronounced local distortion , and significant contraction locally as the heat from the energy beam passes to the next location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing 

Regarding claim 4, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited), the instructions are further to cause the processor to ([0043] execution of the instructions by a processor causes the processor to perform a process comprising).. second area encompassed by the first area ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured ; and the second region is a volume that is enclosed by the first region.) ...control the fabricating system to deposit a solidifying agent onto the particles in the first area of the first layer at a first coverage level, control the fabricating system to deposit the solidifying agent onto the particles in the predefined second area of the first layer at a second coverage level, wherein the second coverage level is lower than the first coverage level (Fig. 9 [0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0024] , the nozzle is configured to deposit material by one of : spraying polymer and thermal spray coating metal, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths. FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to  
Wiggins further teaches wherein to control the fabricating system to selectively solidify the first area ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product) to a higher degree of solidification than the predefined second area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material ( most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses to prevent cracking since the second area has a lower fracture roughness). and control the fabricating system to apply solidifying energy onto the first layer ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), wherein the solidifying energy is to cause the particles in the first area to melt or sinter and subsequently solidify and to cause the particles in the predefined second area to melt or sinter and subsequently solidify to a lower degree of solidification than the particles in the first area ([0025] The heat intensity (energy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 6, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein instructions are further to cause the processor to ([0102] memory , and a processor configured via an additive manufacturing apparatus controller application stored in the memory to implement the above - described processes): 
 control the fabricating system to apply a first amount of solidifying energy onto the first area ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer); and control the fabricating system to apply a second amount of solidifying energy onto the predefined second area, the second amount of solidifying energy being lower than the first amount of solidifying energy ([0006] The method further includes directing a second energy beam at the first layer , wherein the second energy beam differs from the first energy beam in that the second energy beam is of insufficient energy to cause melting of the first layer of build material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process , thus reduced costs” as taught by Wiggins [0048].

Regarding claim 8, the combination of Hoffman and Wiggins teach A method comprising: accessing, by a processor, a file of an object to be fabricated ([0043] execution of the instructions by a processor causes the processor to perform a process comprising receiving a 3 - dimensional model of a desired object, [0066] Many times , a 3D Printer is provided with a CAD File , a 3D Model , or instructions , the file including data identifying a predefined first area and a predefined second area within the predefined first area, the predefined second area…the model can be received ( 1302 ) by the computation device in any suitable form . For example , the 3 - dimensional model information can be received as any of a variety of computer - aided design ( CAD ) file formats ; the model information can also be input by a user ( e . g . a user can draft the 3 - dimensional model on the computation device ) ; in some embodiments , a physical model exists , and the model is scanned using an associated scanning device and thereby received by the computation device . The process 1300 can further include determining (1304 ) an additive manufacturing strategy based on the utilization of a plurality of different sets of deposition characteristics . As can be appreciated , the determination ( 1304 ) can be made so as to result in the efficient additive manufacture of the received model . In many instances , the determination ( 1304 ) is effected by analyzing the geometry of the received model and thereby determining an additive manufacturing strategy in view of the known available sets of deposition characteristics . The additive manufacturing strategy can be determined ( 1304 ) based on the utilization of any of a variety of different sets of deposition characteristics including , but not limited to , utilizing different deposition rates and / or different deposition geometries, Fig. 15 1502 identify at least a first region of a received model that contains intricate features, 1504 identify at least a second region of the received model that contains blunt features, 1506 determine an additive manufacturing strategy that includes using a first deposition rate to fabricate the first region and a second, faster, deposition rate to fabricate the second region).; and controlling, by the processor ([0102] a processor configured via an additive manufacturing apparatus controller application stored in the memory to implement the above - described processes).
Wiggins further teaches area to remain unsolidified .., a fabricating system to selectively solidify build material in the predefined first area to a higher degree of solidification than the build material in the predefined second area, the predefined second area having a lower fracture toughness than the predefined first area to more readily propagate a crack in the object than the predefined first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses to prevent cracking since the second area has a lower fracture roughness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process , thus reduced costs” as taught by Wiggins [0048].

 the combination of Hoffman and Wiggins teach The method of claim 8, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited).
Wiggins further teaches the method further comprising: controlling the fabricating system to apply solidifying energy to cause the particles in the predefined first area to melt or sinter and subsequently solidify ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), wherein at least some of the particles in the predefined second area are to melt or sinter through thermal bleed from the particles in the predefined first area and subsequently solidify to a lower degree of solidification than the predefined first area ([0004] When these thin layers of metal are melted to the previous layer and consolidated with other portions of a shape being built and then solidified in place , there is a large thermal gradient , pronounced local distortion , and significant contraction locally as the heat from the energy beam passes to the next location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing 

Regarding claim 11, the combination of Hoffman and Wiggins teach The method of claim 8, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited), the method further comprising: controlling the fabricating system to deposit a solidifying agent onto the particles in the predefined first area at a first coverage level; controlling the fabricating system to deposit the solidifying agent onto the particles in the predefined second area at a second coverage level, wherein the second coverage level is lower than the first coverage level ([0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths . FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to deposit a ribbon having a greater width … Recall that, as discussed above ( e . g . with respect to FIGS . 6A - 6C ) , being able to deposit ribbons of different geometries may be beneficial insofar as the differently sized ribbons can better suit the buildup of particular geometries); 

 controlling the fabricating system to apply solidifying energy that is to cause the particles in the predefined first area to melt or sinter ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer) and to cause some of the particles in the predefined second area to melt or sinter and subsequently partially solidify to a lower degree of solidification than the particles in the predefined first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process , thus reduced costs” as taught by Wiggins [0048].
 The method of claim 8, 
Wiggins further teaches further comprising: controlling the fabricating system to apply a first amount of solidifying energy to form the predefined first area ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer); and controlling the fabricating system to apply a second amount of solidifying energy to form the predefined second area, the second amount of solidifying energy being lower than the first amount of solidifying energy ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material ( most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the location the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing 

Regarding claim 14, the combination of Hoffman and Wiggins teach A non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor ([0102] memory , and a processor configured via an additive manufacturing apparatus controller application stored in the memory to implement the above - described processes), cause the processor to: access a file of an object to be fabricated ([0043] execution of the instructions by a processor causes the processor to perform a process comprising receiving a 3 - dimensional model of a desired object, [0066] Many times , a 3D Printer is provided with a CAD File , a 3D Model , or instructions ( e . g . via G - code ) , and the 3D Printer thereby fabricates the object), the file including data identifying a predefined first area and a predefined second area encompassed by the predefined first area the model can be received ( 1302 ) by the computation device in any suitable form . For example , the 3 - dimensional model information can be received as any of a variety of computer - aided design ( CAD ) file formats ; the model information can also be input by a user ( e . g . a user can draft the 3 - dimensional model on the computation device ) ; in some embodiments , a physical model exists , and the model is scanned using an associated scanning device and thereby received by the computation device . The process 1300 can further include determining (1304 ) an additive manufacturing strategy based on the utilization of a plurality of different sets of deposition characteristics . As can be appreciated , the determination ( 1304 ) can be made so as to result in the efficient additive manufacture of the received model . In many instances , the determination ( 1304 ) is effected by analyzing the geometry of the received model and thereby determining an additive manufacturing strategy in view of the known available sets of deposition characteristics . The additive manufacturing strategy can be determined ( 1304 ) based on the utilization of any of a variety of different sets of . 
Wiggins further teaches the predefined first area to be solidified to a higher degree of solidification than the predefined second area; and control a fabricating system to fabricate the object to include the predefined first area formed of build material that is solidified to a higher degree than build material in the predefined second area through fabrication of layers of the build material, the predefined second area having a lower fracture toughness than the predefined first area to more readily propagate a crack in the object than the predefined first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0004] additive manufacturing builds layer upon layer by melting the surface of the previous layer [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted. This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses to prevent cracking since the second area has a lower fracture roughness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to .

Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US20190022923A1, herein Hofmann), in view of Wiggins et al. (US20180147670, herein Wiggins), in further view of Myerberg et al. (JP2019522105A, herein Myerberg, note a machine translation is being used for mapping).

Regarding claim 5, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited), the instructions are further to cause the processor ([0043] execution of the instructions by a processor causes the processor to perform a process comprising: instructing an additive manufacturing apparatus to additively manufacture the object in accordance with the developed additive manufacturing strategy) to control  the fabricating system to deposit a detailing agent onto the particles in the predefined second area  (Fig. 9 [0088] Each of the third nozzle head 906 and the ; 
Wiggins further teaches wherein to control the fabricating system to selectively solidify the first area ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product),.. and control the fabricating system to apply solidifying energy onto the first layer, wherein the solidifying energy is to cause the particles in the first area to melt or sinter, ([0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material, and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), … caused through application of the solidifying energy onto the particles in the predefined second area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the location the second energy beam is applied is the second area).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area with Wiggins’s teaching of solidifying a first area and a second area. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area. 
The combination of Hofmann and Wiggins do not teach wherein the detailing agent is to reduce a level of melting or sintering of the particles 
Myerberg teaches wherein the detailing agent is to reduce a level of melting or sintering of the particles in the predefined second area caused through application of the solidifying energy onto the first layer (page 44 lines 4-5 the nozzle 310 can include any cooling system for applying a cooling fluid to the build material 302 upon exiting the nozzle 310, page 45 lines 29-31 The build surface 314 can effectively incorporate a thermal control system 317 for controllably heating and / or cooling the build surface 314 during the printing process. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area with Myerberg’s teaching of the detailing agent reducing a level of melting or sintering. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent for cooling the melting/ sintering on the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying a cooling agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 12, the combination of Hoffman and Wiggins teach The method of claim 8, wherein the build material comprises particles ([0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited), and wherein the method further comprises: controlling the fabricating system to deposit a detailing agent onto the particles in the predefined second area ([0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths . FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to deposit a ribbon having a greater width … Recall that, as discussed above ( e . g . with respect to FIGS . 6A - 6C ) , being able to deposit ribbons of different geometries may be beneficial insofar as the differently sized ribbons can better suit the buildup of particular geometries); 
Wiggins further teaches controlling the fabricating system to apply solidifying energy that is to cause the particles in the predefined first area to melt or sinter ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product)… caused through application of the solidifying energy onto the particles in the predefined second area ([0025] The heat intensity (energy density) of the beam energy or the sweep .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area with Wiggins’s teaching of solidifying a first area and a second area. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying an agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

The combination of Hofmann and Wiggins do not teach wherein the detailing agent is to reduce a level of melting or sintering of the particles 
Myerberg teaches wherein the detailing agent is to reduce a level of melting or sintering of the particles in the predefined second area caused through application of the solidifying energy onto the first layer (page 44 lines 4-5 the nozzle 310 can include any cooling system for applying a cooling fluid to the build material 302 upon exiting the nozzle 310, page 45 lines 29-31 The build surface 314 can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area with Myerberg’s teaching of the detailing agent reducing a level of melting or sintering. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent for cooling the melting/ sintering on the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying a cooling agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].


Claims 7, 9, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US20190022923A1, herein Hofmann), in view of Wiggins et al. (US20180147670, herein Wiggins) in further view of Mark (US20180154437A1).

Regarding claim 7, the combination of Hoffman and Wiggins teach The apparatus of claim 1, wherein instructions are further to cause the processor to ([0043] execution of the instructions by a processor causes the processor to perform a process) : control the fabricating system to form a plurality of predefined second areas in the object (blunt portions as second areas [0072] the second region that includes the blunt portions of the fabricated object), wherein the plurality of predefined second areas are positioned within the object ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region)
The combination of Hoffman and Wiggins do not teach to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object ([0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined teaching provides an expected result of a control fabricatin system where the plurality of second areas are within positioned internally of the object to resist impact better. Therefore, one of ordinary skill in the art would be motivated since the object will “resist impact during handling and shipping” shown by Mark [0171]. 

Regarding claim 9, the combination of Hoffman and Wiggins teach The method of claim 8, further comprising: controlling the fabricating system ([0102] a processor configured via an additive manufacturing apparatus controller application stored in the memory to implement the above - described processes) to form a plurality of predefined second areas in the object (blunt portions as  the second region that includes the blunt portions of the fabricated object), wherein the plurality of predefined second areas are positioned within the object ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region).
The combination of Hoffman and Wiggins do not teach to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object ([0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined teaching provides an expected result of a control fabricatin system where the plurality of second areas are within positioned internally of the object to resist impact better. Therefore, one of ordinary skill in the art would be motivated since the object will “resist impact during handling and shipping” shown by Mark [0171]. 

Regarding claim 15, the combination of Hoffman and Wiggins teach The non-transitory computer readable medium of claim 14, wherein the instructions are further to cause the processor to ([0043] execution of the instructions by a processor causes the processor to perform a process): control the fabricating system to form a plurality of predefined second areas in the object (blunt portions as second areas [0072] the second region that includes the blunt portions of the fabricated object), wherein the plurality of predefined second areas are positioned within the object ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region) 
The combination of Hoffman and Wiggins do not teach to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object ([0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined teaching provides an expected result of a control fabricatin system where the plurality of second areas are within positioned internally of the object to resist impact better. Therefore, one of ordinary skill in the art would be motivated since the object will “resist impact during handling and shipping” shown by Mark [0171]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US20200114426A1 (Nesterenko) teaches melting and solidification of the precipitation-hardened supperalloy powdered material using an energy beam where thermal gradients cause high residual stresses or cracks within the AM manufactured part
US20180169970A1 (Harding) teaches preheating the power bed/ work piece / region near or adjacent to the melt region, to control the thermal gradient to help with materials that are crack sensitive for additive manufacturing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117